RENDERED: SEPTEMBER 9, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                               NO. 2021-CA-1446-MR

COMMONWEALTH OF KENTUCKY                                                APPELLANT




v.             APPEAL FROM ROCKCASTLE CIRCUIT COURT
                HONORABLE JOHN G. PRATHER, JR., JUDGE
                        ACTION NO. 19-CR-00171


BARBARA BURKE                                                             APPELLEE


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: DIXON, TAYLOR, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: The Commonwealth of Kentucky (“Appellant”)

appeals from an interlocutory order of the Rockcastle Circuit Court granting the

motion of Barbara Burke (“Appellee”) to sever the charge of operating a motor

vehicle under the influence of alcohol from the remaining charges. Appellant

argues that Appellee failed to demonstrate prejudice sufficient to sever the charges,

that the offenses occurred in the course of a single act or transaction, and that the
evidence supporting the charges is inextricably intertwined. Appellant requests an

opinion reversing the order severing the charges. After careful review, we affirm

the order on appeal.

                    FACTS AND PROCEDURAL HISTORY

             On October 11, 2019, a Rockcastle County grand jury indicted

Appellee on one count of operating a motor vehicle under the influence of alcohol

(“DUI”), assault in the third degree, menacing, and disorderly conduct in the

second degree.1 The charges arose from an incident occurring on September 18,

2019, when Kentucky State Police troopers responded to a caller reporting a single

vehicle accident in Rockcastle County, Kentucky. Upon arrival, the troopers

observed an unoccupied truck in a ditch. Appellee was observed sitting in another

vehicle at the scene, which was not involved in the accident. Upon making contact

with Appellee, the officers suspected that she was under the influence of alcohol

and that she was the driver of the truck.

             Trooper Brian Maupin would later testify that Appellee initially stated

that she was driving the truck and had to swerve to avoid oncoming traffic which

caused her to drive off the roadway. Appellee then changed her story and stated

that she was a passenger in the truck and the driver had fled on foot. Trooper



1
 Kentucky Revised Statutes (“KRS”) 189A.010, KRS 508.025, KRS 508.050, and KRS
525.060.

                                            -2-
Derek Combs’ citation stated that Appellee failed the “one-leg stand” field sobriety

test. Though she initially cooperated with the troopers, Appellee became agitated

and struck Trooper Maupin in the chest with an open hand. Appellee was arrested

and transported to the Mount Vernon police department, where she refused to

submit to a breathalyzer test.

                 After the indictment, the matter proceeded in Rockcastle Circuit Court

whereupon Appellee filed a motion to sever the DUI charge from the assault

charge.2 In support of the motion, Appellee cited Kentucky Rules of Criminal

Procedure (“RCr”) 8.31 and Rearick v. Commonwealth, 858 S.W.2d 185, 187 (Ky.

1993). Appellee argued that the charges should be severed in part because “there

was never any DUI stop” and there was little or no evidence that she was driving

the truck. Appellant argued that the charges should not be severed because they

arose from one act or transaction, the facts supporting the charges are intertwined,

and Appellee showed no prejudice supporting severance.

                 At a pretrial conference on November 12, 2021, to consider whether

probable cause existed to support the DUI charge, the court noted that though it

was Appellant’s practice to try DUI charges in conjunction with other felony

charges, the court was not going to allow it in this instance because it did not want

to give Appellee a basis for appeal should she be found guilty on the felony assault


2
    Appellee’s motion did not address the charges of menacing and disorderly conduct.

                                                -3-
charge. On November 23, 2021, the Rockcastle Circuit Court entered a motion

granting Appellee’s motion to sever, and this appeal followed.3

                             STANDARD OF REVIEW

             Trial courts have broad discretion when making joinder decisions and

such decisions will not be reversed on appeal absent a showing of clear abuse of

discretion and prejudice. Jackson v Commonwealth, 20 S.W.3d 906, 908 (Ky.

2000). An abuse of discretion occurs if the trial court’s ruling is “arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).

                         ARGUMENTS AND ANALYSIS

             Appellant argues that the Rockcastle Circuit Court committed

reversible error in severing the DUI charge from the assault charge. It contends

that the offenses occurred in the course of a single act or transaction, and that the

evidence supporting the charges is inextricably intertwined. Appellant argues that

Appellee failed to demonstrate that joinder of the charges would prejudice the

proceedings against her. After directing our attention to the Civil Rules and case

law, Appellant argues that there is no basis for requiring it to conduct separate




3
 If certain elements are met, the Commonwealth may bring an appeal from an interlocutory
order in a criminal proceeding. See KRS 22A.020(4) and Evans v. Commonwealth, 645 S.W.2d
346, 347 (Ky. 1982), wherein the Kentucky Supreme Court recognized that “KRS 22A.020(4)
authorizes the Commonwealth to appeal from an interlocutory order[.]”

                                           -4-
trials on the DUI and assault charges, as the alleged assault occurred in the midst

of the DUI investigation. It requests an opinion reversing the order on appeal so

that the charges may be tried together.

             Two (2) or more offenses may be charged in the same
             complaint or two (2) or more offenses whether felonies
             or misdemeanors, or both, may be charged in the same
             indictment or information in a separate count for each
             offense, if the offenses are of the same or similar
             character or are based on the same acts or transactions
             connected together or constituting parts of a common
             scheme or plan.

RCr 6.18. Further,

             [i]f it appears that a defendant or the Commonwealth is
             or will be prejudiced by a joinder of offenses or of
             defendants in an indictment, information, complaint or
             uniform citation or by joinder for trial, the court shall
             order separate trials of counts, grant separate trials of
             defendants or provide whatever other relief justice
             requires. A motion for such relief must be made before
             the jury is sworn or, if there is no jury, before any
             evidence is received.

RCr 8.31.

             The circuit court’s ruling on Appellee’s motion to sever is presumed

to be correct, and the duty to prove it was not correct rests with Appellant.

             Every presumption is in favor of the correctness of the
             decision of the trial court, and in order to warrant a
             reversal, error must affirmatively appear from the record.
             This presumption is one with which this court begins its
             examinations of every case brought before it, and one
             which every appellant must overcome in order to secure a
             reversal of a judgment. In other words the burden is on

                                          -5-
             the appellant to show error affecting the judgment
             rendered below.

Oakes v. Oakes, 204 Ky. 298, 301-02, 264 S.W. 752, 753 (1924).

             The question before us is whether Appellant has demonstrated that the

ruling of the Rockcastle Circuit Court to sever the DUI from the remaining charges

constitutes clear abuse of discretion, i.e., that the decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles. Jackson, supra;

English, supra. After closely examining the record and the law, we find no abuse

of discretion. The circuit court’s ruling to sever the charges was not arbitrary or

unreasonable, as the court was persuaded that the evidence supporting the DUI

charge – which appears from the record to be limited – should not be presented

concurrently with the evidence supporting the assault charge. In addition, we do

not conclude that the ruling was unfair or unsupported by sound legal principles, as

Appellant may still pursue all charges though severed, and the case law holds that a

trial court has discretion in ruling on the motion to sever.

             Further, Appellant has not cited to any case law in the

Commonwealth, nor has our research revealed any such cases, wherein a trial

court’s decision to sever charges has been found to constitute an abuse of

discretion. Further, our search of extra-jurisdictional case law, at both the state and

federal levels, has revealed no such cases. The extant case law centers almost

exclusively on whether a trial court’s decision to deny a defendant’s motion to

                                           -6-
sever charges prejudiced the proceedings against him.4 Once the determination to

sever charges has been made in favor of the accused, there is no support in

Kentucky jurisprudence for a finding that the decision constituted “prejudice and

[a] clear abuse of discretion.” Jackson, 20 S.W.3d at 908. Presumably this is

because the prosecutor, though inconvenienced by separate trials on severed

charges, may nevertheless conduct all necessary proceedings against the accused to

carry out the ends of justice.

                                       CONCLUSION

               The Rockcastle Circuit Court’s ruling to sever the charges against

Appellee is presumed to be correct, and the burden rests with Appellant to

demonstrate that it constituted a clear abuse of discretion. Having not met that

burden, we affirm the order of the Rockcastle Circuit Court.



               DIXON, JUDGE, CONCURS.

               TAYLOR, JUDGE, DISSENTS AND DOES NOT FILE SEPARATE
OPINION.




4
 As an example, Appellant directs our attention to Garrett v. Commonwealth, 534 S.W.3d 217
(Ky. 2017), in support of its contention that the Rockcastle Circuit Court’s order severing the
charges was improper. Garrett, however, did not find that severance under the facts before it
was improper. Rather, it ruled that the trial court properly joined indictments for charges on two
separate occasions.

                                               -7-
BBRIEFS FOR APPELLANT:           BRIEF FOR APPELLEE:

 Daniel Cameron                  James L. Cox
 Attorney General of Kentucky    Mount Vernon, Kentucky

 Mark D. Barry
 Assistant Attorney General
 Frankfort, Kentucky




                                -8-